Martin 'Ch. J.:
I concur with my brethren that the judgment should be affirmed. The question put to Dr. Blumerick was properly overruled, both because it was incompetent — the question at issue not being of mental capacity merely— and also because he had not shown that intimacy of knowledge of Mudge and of his capacity at the time of making the will which would enable him to testify either as an expert or in any other capacity. How far the testimony sought to be obtained from him is admissible, and under what circumstances, are questions upon which Courts somewhat differ; and I do not deem their consideration necessary, so long as the witness was not shown competent to give-it under any rule.

Judgment affirmed.